Name: 87/456/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other in products falling under the ECSC Treaty
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  trade policy
 Date Published: 1987-09-01

 Avis juridique important|41987D045687/456/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other in products falling under the ECSC Treaty Official Journal L 250 , 01/09/1987 P. 0112 - 0114DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other in products falling under the ECSC Treaty (87/456/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas Agreements have been concluded between the Member States of the European Coal and Steel Community, of the one part, and Algeria, Egypt, Jordan, Lebanon and Tunisia of the other part; Whereas Protocols to the abovementioned Agreements which are to be concluded consequent on the accession of Spain and Portugal to the Community are to be approved by the Contracting Parties in accordance with their own procedures; Whereas, pending completion of those procedures enabling the Protocols to enter into force, the arrangements for trade between Spain and Portugal on the one hand and the countries in question on the other which are to replace the arrangements laid down by Decision 86/69/ECSC (1) should be laid down, HAVE DECIDED AS FOLLOWS: Article 1 The Kingdom of Spain and the Portuguese Republic shall apply the arrangements resulting from the Agreements to trade with Algeria, Egypt, Jordan, Lebanon and Tunisia, hereinafter referred to as the "Mediterranean non-member countries", subject to the specific provisions set out below. Article 2 Imports into the Canary Islands and Ceuta and Melilla of products covered by the Agreements originating in any of the Mediterranean non-member countries shall be subject in all respects to the same customs arrangements as are applied to products originating in the customs territory of the Community, including the "arbitrio insular - tarifa general" charge applied in the Canary Islands, provided the Mediterranean non-member country concerned applies to imports of products covered by the Agreements originating in the Canary Islands and Ceuta and Melilla the same customs arrangements as it applies to products imported from and originating in Spain. Article 3 1. For the products covered by the Agreement, the Kingdom of Spain shall dismantle customs duties on imports originating in the Mediterranean non-member countries in accordance with the following timetable: - on the date this Decision takes effect, each duty shall be reduced to 77,5 % of the basic duty; - on 1 January 1988, each duty shall be reduced to 62,5 % of the basic duty; - on 1 January 1989, each duty shall be reduced to 47,5 % of the basic duty: - on 1 January 1990, each duty shall be reduced to 35,0 % of the basic duty; - on 1 January 1991, each duty shall be reduced to 22,5 % of the basic duty; - on 1 January 1992, each duty shall be reduced to 10,0 % of the basic duty; - the last reduction of 10 % shall be made on 1 January 1993. 2. The basic duty to which the successive reductions provided for in paragraph 1 are to be applied shall, for each product, be the duty actually applied on 1 January 1985 by the Kingdom of Spain vis-Ã -vis the Community. (1) OJ No L 75, 20.3.1986, p. 26. 3. The rate of duty calculated in accordance with the preceding paragraphs shall be applied by rounding down to the first decimal place by deleting the second decimal. Article 4 1. For products covered by the Agreement, the Portuguese Republic shall abolish customs duties on imports originating in the Mediterranean non-member countries as of the entry into effect of this Decision. 2. By way of derogation from paragraph 1, for the product mentioned in paragraph 3, originating in the Mediterranean non-member countries, and for the products listed in the Annex originating in Egypt, the Portuguese Republic shall dismantle customs duties in accordance with the following timetable: - on the date this Decision takes effect, each duty shall be reduced to 80 % of the basic duty; - on 1 January 1988, each duty shall be reduced to 65 % of the basic duty; - on 1 January 1989, each duty shall be reduced to 50 % of the basic duty; - on 1 January 1990, each duty shall be reduced to 40 % of the basic duty; - on 1 January 1991, each duty shall be reduced to 30 % of the basic duty; - the final two reductions of 15 % each shall be made on 1 January 1992 and 1 January 1993. 3. For the product mentioned below, the basic duty to be applied by the Portuguese Republic shall be 20 %. >PIC FILE= "T0045936"> 4. In the case of the products listed in the Annex, the basic duty to which the successive reductions provided for in paragraph 2 are to be applied shall be the duty applied by the Portuguese Republic in respect of Egypt on 1 January 1985. 5. The rate of duty calculated in accordance with the preceding paragraphs shall be applied by rounding down to the first decimal place by deleting the second decimal. Article 5 The following charges, applied by the Portuguese Republic in trade with the Mediterranean non-member countries, shall be progressively abolished in accordance with the following timetable: (a) the ad valorem charge of 0,4 % applied to goods imported temporarily, goods reimported (excluding containers) and goods imported under the inward processing arrangements characterized by the rebate of duties levied on the import of goods used after export of products obtained ('drawback') shall be reduced to 0,2 % on the date this Decision takes effect and abolished on 1 January 1988; (b) the ad valorem charge of 0,9 % applied to goods imported for home use shall be reduced to 0,6 % on 1 January 1989, to 0,3 % on 1 January 1990 and abolished on 1 January 1991. Article 6 If the Kingdom of Spain or the Portuguese Republic suspends in whole or in part the levying of customs duties or charges referred to in Articles 3 and 4 on products imported from the Community as constituted on 31 December 1985, it shall also suspend or reduce, by the same percentage, those duties or charges applicable to products originating in the Mediterranean non-member countries. Article 7 The necessary changes to the origin rules adopted by the Cooperation Councils following the accession of Spain and Portugal shall apply to the products covered by this Decision. Article 8 In Article 1 of Decision 86/69/ECSC, the reference to Algeria, Egypt, Jordan, Lebanon and Tunisia is hereby deleted. Article 9 This Decision shall take effect as from 1 September 1987. It shall apply in respect of each of the Mediterranean non-member countries until the entry into force of the Protocol concerning that country. The Member States shall take the necessary measures for the implementation of this Decision. Done at Brussels, 11 August 1987. The President K.E. TYGESEN ANNEX List referred to in Article 4 (2) >PIC FILE= "T0045937">